OFFICE OF THE ATTORKEY GENERAL . STATE OF TEXAS

   JOHN    CORNYN




                                          September 26,200l




Mr. Randall S. James                                    Opinion No. JC-0417
Banking Commissioner
Texas Department of Banking                             Re: Whether the Archdiocese of San Antonio
2601 North Lamar                                        must obtain a permit from the Texas Department
Austin, Texas 787054294                                 of Banking in order to sell prepaid funeral benefits
                                                        (RQ-0367-JC)


Dear Mr. James:

        You have requested our opinion as to whether the Archdiocese of San Antonio must obtain
a permit from the Texas Department of Banking pursuant to chapter 154 of the Finance Code in
order to sell prepaid funeral benefits. For the reasons explained below, we conclude that a court
would probably find that the provisions of chapter 154 are applicable to the Archdiocese and that
the application of that chapter to the Archdiocese violates neither the Establishment Clause nor the
Free Exercise Clause of the First Amendment to the United States Constitution.

         Chapter 154 of the Texas Finance Code regulates the sale of prepaid funeral benefits, which
are defined as:

                prearranged or prepaid funeral or cemetery services or funeral
                merchandise, including an alternative container, casket, or outer
                burial container.   The term does not include a grave, marker,
                monument, tombstone, crypt, niche, plot, or lawn crypt unless it is
                sold in contemplation   of trade for a funeral service or funeral
                merchandise to which this chapter applies.

TEX. FIN. CODE AN-N. 5 154.002(g) (V emon Supp.         2001). “Funeral merchandise” or “merchandise”
is defined as “goods sold or offered for sale on        a preneed basis directly to the public for use in
connection with funeral services.” Id. 9 154.002(       11). The Archdiocese states that the only prepaid
funeral benefits it sells are “the grave liner or the   outer burial containers, the use of chairs and tent
Mr. Randall S. James - Page 2                            (JC-0417)




at the service and, arguably, the opening and closing of the grave.“’ The stated purpose of chapter
154 is to:

                        (1) limit the manner in which a person may accept funds in
                 prepayment of funeral services to be performed in the future;

                          (2) provide a regulatory framework to give the public an
                  opportunity to arrange and pay for funerals in advance of need; and

                            (3) provide all safeguards to protect the prepaid funds and to
                  assure that the funds will be available to pay for prearranged funeral
                  services.

Id. $j 154.001 (Vernon 1998).

        Regulation of prepaid funeral services is the province of the Texas Department of Banking.
See id. $9 154.002 (Vernon Supp. 2001); .051(a) (Vernon 1998). The department is empowered to
adopt rules concerning:

                           (1) fees to defray the cost of administering       this chapter;

                          (2) the keeping and inspection of records relating to the sale
                  of prepaid funeral benefits;

                           (3) the filing of contracts and reports;

                           (4) changes in the management       and control of an organization;
                  and

                          (5) any other matter          relating     to the enforcement       and
                  administration of this chapter.

Id. 5 154.05 l(b) (Vernon 1998).

         Chapter 154 is applicable to sellers. A seller is defined as “a person selling, accepting money
or premiums for, or soliciting contracts for prepaid funeral benefits or contracts or insurance policies
to fund prepaid funeral benefits in this state.” Id. 8 154.002(9) (Vernon Supp. 2001). A person
means “an individual, firm, partnership, corporation, or association.” Id. 8 154.002(7). A person
is required to hold a permit issued under chapter 154 in order to:



          ‘Brief from Mr . Thomas Drought, Drought, Drought & Bobbitt, L.L.P., Attorneys for P.F. Flores, Archbishop
of the Archdiocese of San Antonio, to Honorable John Cornyn, Texas Attorney General, at 2 (Jan. 16,200l) (on file
with Opinion Committee) [hereinafter Archdiocese Brief].
Mr. Randall S. James - Page 3                           (JC-0417)




                         (1) sell prepaid funeral benefits, or accept money for prepaid
                 funeral benefits, in this state under any contract; or

                           (2) solicit an individual’s designation of prepaid funeral
                 benefits to be provided out of a fund, investment, security, or
                 contract, including a contract or policy of insurance authorized, and
                 sold under a license issued[] by the Texas Department of Insurance,
                 to be created or purchased by that individual at the suggestion or
                 solicitation of the seller.

Id. 0 154.101 (Vernon 1998). Permits are issued for a one-year term, see id. 5 154.104, and are not
transferable. See id. 4 154.105.

         The procedures for obtaining a permit are set forth in section 154.102. They include the
filing of an application “on a form prescribed by the department,” payment of a filing fee, currently
set at $500 for a new application, and payment, if applicable, for “extraordinary expenses required
for out-of-state investigation of the person.” Id. fj 154.102; see also 7 TEX. ADMIN. CODE 0
25.23(b)( 1) (2001).* Before issuing an initial permit, the Commissioner of Banking may investigate
the applicant. See TEX. FN CODE ANN. 9 154.103(a) (Vernon 1998). He is directed to “approve the
application and issue a permit” if he “finds that the business ability, experience, character, financial
condition, and general fitness of the applicant warrant the public’s confidence.” Id. tj 154.103(b).
A person whose application is not approved “is entitled to a hearing on the denial of the application,
to be held not later than the 60th day after the date of the request.” Id. tj 154.103(c).

        Chapter 154 also imposes a number of record-keeping and reporting requirements. Section
154.052 authorizes the department to “require a permit holder to submit an annual report in the form
required by the department.” Id. 0 154.052(a). Section 154.053 provides:

                         (a) A seller that has outstanding contracts for prepaid funeral
                 benefits shall maintain in this state any record required by the
                 department to determine whether the seller is complying with this
                 chapter. The record is subject to annual examination            by the
                 department or its agent and to additional examinations the department
                 considers necessary.

                        (b) The department may examine or audit a record relating to
                 prepaid funeral benefits at any place and in any manner the




         ‘A renewal fee is “$100 plus $1 .OO for every outstanding contract administered or held by the applicant in
excess of 25 contracts, provided that the maximum fee shall not exceed $1500.” 7 TEX.ADMIN.CODE$ 25.23(b)(2)
(2001).
Mr. Randall S. James - Page 4                      (JC-0417)




                department considers necessary       to protect     the interests    of the
                purchasers or beneficiaries.

                        (c) As part of the examination, the department shall be given
                access to records relating to prepaid funeral benefits of each entity
                holding a deposit or premium for an annuity contract or a policy of
                insurance under the account and to any other record necessary to
                protect the interests of the beneficiaries.

Id. 8 154.053. When an examination is conducted under section 154.053, the commissioner “shall
impose on the seller a fee in an amount set by the department under Section 154.05 1 and based on
the seller’s total outstanding contracts.” Id. 8 154.054(a). The amount of the fee must be sufficient
to cover:

                        (1) the cost of the examination,     including:

                               (A) salary and travel expenses for department
                        employees, including travel to and from the place
                        where the records are kept; and

                                (B) any other expense necessarily incurred in
                        conducting the examination;

                        (2) the equitable or proportionate     cost of maintaining   and operating
                the department; and

                        (3) the cost of enforcing this chapter.

Id. $ 154.054(b). Information that relates “to the financial condition of a seller obtained by the
department directly or indirectly, through examination or otherwise, other than published statements,
is confidential,” as are “[t]he files and records of the department relating to the financial condition
of a seller.” Id. $ 154.055(a), (b).

         Subchapter D of chapter 154 regulates sales contracts for prepaid funeral benefits. The
department is required to “approve a sales contract form for prepaid funeral benefits before the form
is used.” Id. 8 154.15 l(a). The contract must be in writing, and certain items must be included
therein. See id. 0 154.15 1(b). Various restrictions on sales contracts relate to representations in the
contract regarding department approval and designation of an agent for the deposit of funds. See id.
$8 154.154 (finance charges); .155 (cancellation); .157 (performance); .158 (enforcement); .160
(agent and deposit of money). Subchapter I contains provisions for civil and criminal penalties,
including injunctive relief, quo warranto, restitution, and seizure of prepaid funeral money and
records. See id. $9 154.401-,414.
Mr. Randall S. James - Page 5                      (JC-0417)




         The Archdiocese of San Antonio contends that it is not subject to the provisions of chapter
154, first because it is not a “person” under the definition thereof in section 154.002 and therefore
not a “seller.” See Archdiocese Brief, supra note 1, at 3. In addition, because the Archdiocese does
not sell or offer prepaid funeral benefits to “the public,” it argues that the legislature could not have
intended to subject it to regulation. See id. at 2-3. Furthermore, the Archdiocese asserts that even
if the legislature intended to include it within the ambit of the statute, application of the statute to
the Archdiocese would contravene both the Free Exercise Clause and Establishment Clause of the
First Amendment to the United States Constitution. See id. at 4-9. We will deal with each of these
arguments in turn.

         The Archdiocese acknowledges that it “sells” certain prepaid funeral benefits. See id. at 2.
It contends, however, that it is not included within the statutory definition of “seller” because it is
not a “person.” See id. at 3. “Person,” as we have noted, means “an individual, firm, partnership,
corporation, or association.” TEX. Fm. CODE ANN. 0 154.002(7) (Vernon Supp. 2001). Clearly, the
Archdiocese is not among the first four of these entities.         It submits that it is also not an
“association,” because “an unincorporated association is not a legal entity and, in the absence of a
particular statute, cannot receive and hold property.” Archdiocese Brief, supra note 1, at 3.

         An “association,” under Texas law, has been said to be a “voluntary group of persons,
without charter, formed by mutual consent, for purposes of promoting common enterprises or
prosecuting common objectives.” Huett v. State, 970 S.W.2d 119, 124 (Tex. App.-Dallas 1998, no
writ). The Texas Supreme Court has stated that it uses the term “unincorporated      charitable
association” to refer to entities:

                including but not limited to those associations organized and operated
                for charitable, religious, recreational, or educational purposes, as well
                as any other bona fide nonprofit association organized and operated
                for the promotion of social welfare by being primarily engaged in
                promoting the common good and the general welfare of the people in
                a community.         However, the term “unincorporated         charitable
                association” does not apply generally to unincorporated associations
                organized or conducted for business or profit.

Cox v. Thee Evergreen Church, 836 S.W.2d 167, 169, n.1 (Tex. 1992).                   We may readily
acknowledge, however, as the Texas Supreme Court does, that “[ulnincorporated         associations long
have been a problem for the law. They are analogous to partnerships, and yet          not partnerships;
analogous to corporations, and yet not corporations; analogous to joint tenancies,     and yet not joint
tenancies; analogous to mutual agencies, and yet not mutual agencies.” Id. n.3.

         In our opinion, we need not delve into the meaning of “association” in various contexts, for
it is clear that the legislature intended in this context to embrace religious organizations.    The
original version of chapter 154 was enacted in 1955, as article 548b of the Revised Civil Statutes.
At that time, the statute contained the following provision: “Nothing in this Act shall apply to
Mr. Randall S. James - Page 6                     (JC-0417)




religious or benevolent organizations or associations operating in this State as a non-profit
association or organization.” Act of May 31, 1955,54th Leg., R.S., ch. 512, 6 la, 1955 Tex. Gen.
Laws 1292,1293. That exception was repealed in 1963. See Act of May 23,1963,58th         Leg., R.S.,
ch. 496, 8 2, 1963 Tex. Gen. Laws 1304. Certainly, by originally inserting the exception for
religious organizations, the legislature must have intended to exclude such organizations from the
meaning of “association.” Then, by explicitly repealing the exemption, it must have intended to
embrace religious organizations within the ambit of “association.” As the court said in State v.
Jones, 570 S.W.2d 122 (Tex. Civ. App.-Austin 1978, no writ), “the existence or nonexistence of a
particular intent may be inferred from the fact that an act does not contain a certain provision.”
Jones, 570 S.W.2d at 123; accordstatev. Kaiser, 822 S.W.2d 697,700 (Tex. App-Fort Worth 1993,
pet. ref’d). We conclude that, by the terms of chapter 154, the Archdiocese of San Antonio is a
“person” embraced by the statute.

         The Archdiocese also maintains that, because “[ilnterment in the Archdiocesan Cemeteries
is reserved exclusively for members of the Catholic faith,” it does not sell prepaid funeral benefits
to “the public,” and thus, is not subject to chapter 154. See Archdiocese Brief, supra note 1, at 2.
The definition of “funeral merchandise” requires a sale or an offer or sales of “goods . . . on a
preneed basis directly to the public.” TEX.FIN.CODEANN. 9 154.002(11) (Vernon Supp. 2001). On
the other hand, the definition of “prepaid funeral benefits” includes not only “funeral merchandise”
but also “funeral or cemetery services.” See id. 5 154.002(g). “Funeral service” is defined to
encompass “a service sold or offered for sale on a preneed basis that may be used to,” inter alia,
“arrange, supervise, or conduct a funeral ceremony or the final disposition of a deceased human
body.” Id. 8 154.002( 12). Thus, the sale of a funeral service is covered by the statute regardless of
whether it is offered directly to the public. The Archdiocese concedes that its sale of prepaid funeral
services includes “the use of chairs and tent at the service and arguably, the opening and closing of
the grave.” Archdiocese Brief, supra note 1, at 3. It seems, therefore, that the sale of such services
are subject to the requirements of chapter 154 even if persons of the Catholic faith are not embraced
within the meaning of public.

         Lest this approach seem hypertechnical, however, we note that we are also not persuaded that
members of the Catholic faith do not constitute “the public.” In Texas State Board of Medical
Examiners v. Koepsel, 322 S.W.2d 609 (Tex. 1959), the Texas Supreme Court held that a
physician’s patients were included within a statute authorizing the cancellation of a physician’s
license for conduct likely to deceive or defraud the “public.” See Koepsel, 322 S.W.2d. at 609. And
in Fermata International Melodies, Inc. v. Champions Golf Club, Inc.,712 F. Supp. 1257 (S.D. Tex.
1989), ard, 915 F.2d 1567 (5th Cir. 1990), a federal court said that the performance of musical
compositions at a private golf course before an audience of twenty-one club members and their
guests was a “public” performance for purposes of establishing copyright infringement.       See also,
Peachtree on Peachtree Inn, Inc. v. Camp, 170 S.E.2d 709 (Ga. Ct. App. 1969) (home for aged that
was open to persons at least sixty years of age who were of good moral character, ambulatory, and
able to pass a medical examination, was “public” institution eligible for tax exemption). The Roman
Catholic Church is a large international organization, and we do not believe that within the context
of chapter 154 that it may be said that members of the Roman Catholic Church fall without the
Mr. Randall S. James - Page 7                                (JC-0417)




meaning of “public.”        We conclude that, by its terms, chapter 154 is applicable to the Archdiocese
of San Antonio.

         The Archdiocese also contends that the department’s attempt to apply chapter 154 to its sale
of prepaid funeral services contravenes both the Free Exercise Clause and the Establishment Clause
of the First Amendment.     See Archdiocese Brief, supra note 1, at 4-9. The religion clauses of the
First Amendment provide that Congress “shall make no law respecting an establishment of religion,
or prohibiting the free exercise thereof’ U.S. CONST. amend. I. Both the Free Exercise Clause and
the Establishment Clause are applicable to the states by virtue of the Fourteenth Amendment.     See
Everson v. Bd. ofEduc., 330 U.S. 1, 15-16 (1947); Cantwell v. Connecticut, 310 U.S. 296 (1940).
As Professor Laurence Tribe notes in his treatise of American Constitutional Law, “the Supreme
Court has frequently recognized that ‘the two clauses may overlap. “’ LAURENCE H. TRIBE, AMERICAN
CONSTITUTIONALLAW       1157 (2d ed. 1988) (citing Abington Sch. Dist. v. Schempp, 374 U.S. 203,222
(1963)).     On the other hand, “serious tension has often surfaced between the two clauses.”
LAURENCE H. TRIBE, AMERICAN CONSTITUTIONALLAW 1157 (2d ed. 1988).


         Although we have found no case that addresses the constitutionality of requiring a religious
organization to obtain a permit to sell prepaid funeral services, there are numerous cases that
consider the constitutionality of other laws as applied to religious organizations, and these decisions
have consistently held that valid and neutral laws of general applicability do not violate the
Establishment and Free Exercise clauses of the First Amendment. See Mitchell v. Helms, 530 U.S.
793 (2000) (holding that law providing governmental aid to public and private schools did not
violate First Amendment); Agostini v. Felton, 521 U.S. 203 (1997) (holding law providing remedial
education to parochial schools constitutional, and providing relief from permanent injunction barring
public school teachers from being sent to parochial schools for purpose of providing remedial
education); Zobrest v. Catalina Foothills Sch. Dist., 509 U.S. 1 (1993) (provision of interpreter
services to student in private Catholic school under Individuals with Disabilities Act does not violate
Establishment Clause); Kickapoo Traditional Tribe v. Chacon, 46 F. Supp. 2d 644 (W.D. Tex. 1999)
(holding that tribe’s First Amendment right to free exercise of its religion was not violated by state
statutes authorizing disinterment and autopsy); State v. Corpus Christi People ‘sBaptist Church, Inc.,
683 S.W.2d 692 (Tex. 1984) (holding state licensing procedures for childcare facilities do not violate
freedom of religion clauses, and statutes with secular legislative purpose that neither advance nor
inhibit religion do not violate religion clauses). Moreover, the United States Supreme Court has
stated: “The only decisions in which we have held that the First Amendment bars application of a
neutral, generally applicable law to religiously motivated action have involved not the Free Exercise
Clause alone, but the Free Exercise Clause in conjunction with other constitutional protections, such
as freedom of speech and of the press.” Employment Div. Dept. of Human Res. v. Smith, 494 U.S.
872 (1 990).3



           3We note the subsequent history of Smith, which held that a compelling government interest was not required
to justify the application of a neutral law toward religion. In response to Smith, Congress enacted the Religious Freedom
Restoration Act of 1993 to “restore the compelling interest test as set forth in [prior Supreme Court cases] and to
                                                                                                              (continued...)
Mr. Randall S. James - Page 8                               (JC-0417)




         More specifically, a case which we believe makes clear that chapter 154 does not violate the
Free Exercise Clause is Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520
(1993)? In Ch urch of the Lukumi Babalu Aye, the United States Supreme Court held that city
ordinances prohibiting the ritual slaughter of animals were unconstitutional because the ordinances
targeted specific religious activities without showing a compelling state interest to justify enactment.
A law is found to be unconstitutional      when “the object of the law is to infringe upon or restrict
practices because of their religious motivation.” See Church of the Lukumi Babalu Aye, 508 U.S.
at 533. The Court said that “[i]n addressing the constitutional protection for free exercise of religion,
our cases establish the general proposition that a law that is neutral and of general applicability need
not be justified by a compelling governmental interest even if the law has the incidental effect of
burdening a particular religious practice.” Id. at 53 1. “A law lacks facial neutrality if it refers to a
religious practice without a secular meaning discernable from the language or context.” Id. at 534.
It is manifest to us that chapter 154 was not enacted for the purpose of imposing regulations upon
the Catholic faith, and we do not forsee any substantial burdens resulting from the application of
chapter 154 to the Archdiocese.       Unlike chapter 154, the laws at issue in Church of the Lukumi
Babalu Aye failed to show a neutral, generally applicable purpose and thus were required to be
justified by a compelling governmental interest in order to pass constitutional muster. Chapter 154
does not attempt to restrict the free exercise of the Catholic religion, nor does it refer specifically to
the Catholic religion or distinguish it in any way from funeral services offered by secular or other
religious organizations.

        With particular regard to the Establishment Clause, the three-part test announced by the
United States Supreme Court in Lemon v. Kurtzman, 403 U.S. 602 (1971), provides that in order to
pass muster under the Establishment Clause of the First Amendment, “[flirst, the statute must have
a secular legislative purpose; second, its principal or primary effect must be one that neither
advances nor inhibits religion; finally, the statute must not foster an excessive government
entanglement with religion.” 403 U.S. 612-13 (citation omitted). The Court found the statutes at
issue in Lemon unconstitutional    because the requirements to monitor the programs involved



guarantee its application in all cases where free exercise of religion is substantially burdened.” 42 U.S.C. 2000bb(b)( 1)
(1994); however, in 1997 the Supreme Court held in City of Boeme v. Flares, 52 1 U.S. 507 (1997), that Congress had
exceeded its enforcement powers under the Fourteenth Amendment with the enactment of the Religious Freedom
Restoration Act. See City of Boeme v. Flores, 521 U.S. 507. 536 (1997).

          4Chapter 110 of the Texas Civil Practice and Remedies Code, enacted in 1999, provides that “a government
agency may not substantially burden a person’s free exercise of religion” unless the government agency demonstrates
that application of the burden “is in furtherance of a compelling governmental interest” and “is the least restrictive
means of furthering that interest.” TEX. CIV. PRAC. & REM. CODE ANN. 0 110.003 (Vernon Supp. 2001). The statute
also provides that “[i]n determining whether an interest is a compelling governmental interest . . ., a court shall give
weight to the interpretation of compelling interest in federal case law relating to the free exercise of religion clause of
the First Amendment.   . . .” Id. $ 110.00 1(b). Our discussion of federal case law renders further discussion of chapter
110 in this opinion unnecessary; however, an in-depth analysis of chapter 110 may be found in Attorney General
Opinion No. JC-200 (2000).
Mr. Randall S. James - Page 9                    (JC-0417)




“excessive and enduring entanglement between state and church.” Lemon, at 6 19. The Court stated
that the examination of school records to distinguish expenditures used for religious instruction from
those used for nonreligious instruction was “fraught with the sort of entanglement that the
Constitution forbids. It is a relationship pregnant with dangers of excessive government direction
of church schools and hence of churches.” Id. at 620.

          Like the statutes in Lemon, chapter 154 allows for government examination of records, but
we do not believe that chapter 154 would be found to constitute an excessive entanglement between
church and state because unlike the statutes in Lemon, chapter 154 does not distinguish between the
provision of prepaid funeral benefits by a religious or nonreligious source. The prohibition against
governmental monitoring of a religious organization’s records in Lemon was based on the premise
that the monitoring was for the purpose of distinguishing between religious and nonreligious
activities. The language of chapter 154 does not reveal a similar purpose. Section 154.053 allows
the department to “examine or audit a record relating to prepaid funeral benefits at any place and in
any manner the department considers necessary to protect the interests of the purchasers or
beneficiaries,” whereas the statutes in Lemon provided for the examination of educational records
to ascertain if funds were being used for religious or nonreligious education. See TEX. FIN. CODE
ANN. 8 154.053(b) (Vernon 1998); Lemon, at 620. Chapter 154 does not ask the banking
commissioner to determine religious versus nonreligious content; rather, the statute merely allows
the commissioner to examine the records which relate to prepaid funeral benefits within the context
of chapter 154 and no more. A reasonable reading of chapter 154 in no way indicates that the statute
was written for any other purpose than to provide “a regulatory framework,’ for all sellers of prepaid
funeral benefits - regardless of whether the seller is connected to a private religious organization or
other private entity - and to “provide all safeguards to protect the prepaid funds and to assure that
the funds will be available to pay for prearranged funeral services.” See TEX. FIN. CODE ANN. 8
 154.001 (Vernon 1998). We believe that the provisions of chapter 154, as applied to a religious
organization, do not constitute an excessive entanglement of church and state. Furthermore, a more
recent United States Supreme Court decision, Agostini v. Felton, 52 1 U.S. 203 (1997)’ has cast doubt
on the validity of the Lemon standard. The Agostini Court did not overrule Lemon, but found the
entanglement element inapposite in holding that a federal statute providing government aid to
children in sectarian schools did not violate the Establishment Clause. In Agostini, the Court stated
that a law does not have the effect of advancing religion when it is based on “neutral, secular criteria
that neither favor[s] nor disfavor[s] religion, and is made available to both religious and secular
beneficiaries on a nondiscriminatory    basis,” Agostini, 521 U.S. at 231 (citing Widmar v. Vincent,
454 U.S. 263, 274 (1981) (“The [law’s] provision . . . to so broad a spectrum of groups is an
important index of secular effect.“). We believe that Agostini makes clear that laws, such as chapter
 154, that have a neutral, secular purpose, do not violate the Establishment Clause of the First
Amendment.

        We conclude that chapter 154 of the Finance Code, as applied to sale of prepaid funeral
benefits by the Archdiocese, does not contravene either the Establishment Clause or the Free
Exercise Clause of the First Amendment to the United States Constitution.
Mr. Randall S. James - Page   10                (JC-0417)




                                      SUMMARY

                         The provisions of chapter 154 of the Texas Finance Code
              are applicable to religious organizations that sell prepaid funeral
              benefits and do not violate the Establishment Clause or Free Exercise
              Clause of the First Amendment to the United States Constitution.




                                             JOHN     CORNYN
                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
DeputyAttorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee